DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Rejoin previously withdrawn claims 7-9.
It should be noted that since claims 7-9 which were previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 12-18 which are directed to non-elected method with traverse.
A request to rejoin claims 11-18 was considered, however the claims cannot be rejoined for the same reason previous claims 19-20 are not allowable. It should be noted 
It should be noted that although claims 11-18 are method steps that require the removing Ga2O3 (Ga3+) from a crystalline oxide layer, it cannot be concluded that Ga2O3 (Ga3+) was not introduced (intentionally or unintentionally) at a later processing step. In other words, based on the limitations of claim 12, the bare minimum requirement for the Examiner is to provide a prior art indicating the removal of Ga2O3 (Ga3+) at some point during a manufacturing process (Bruce, Para 20).  

Allowable Subject Matter
5.	Claims 1-2 and 4-9 are allowed.

6.	The following is an examiner’s statement of reasons for allowance:
		
Claims 1-2 and 4-9 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious a metal oxide semiconductor field effect transistor (MOSFET) comprising:
the crystalline oxide layer being free of Ga2O3 (Ga3+), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/ISMAIL A MUSE/                                                           Primary Examiner, Art Unit 2819